Citation Nr: 0514597	
Decision Date: 05/27/05    Archive Date: 06/08/05

DOCKET NO.  94-17 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for a claimed low back 
disorder.  



REPRESENTATION

Veteran represented by:	Roger W. Rutherford, Attorney



WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from June 1954 to June 
1956.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a July 1991 rating decision in which 
the RO denied service connection for a low back disability.  

In a March 1997 decision, the Board denied the claim of 
service connection for a low back disorder.  The veteran 
subsequently appealed that decision to the United States 
Court of Appeals for Veterans Claims (Court).  

In a September 1999 Memorandum Decision, the Court vacated 
the Board's March 1997 decision, and remanded this case to 
the Board for readjudication.  

Thereafter, in June 2000, the Board remanded this matter to 
the RO for further evidentiary development.  

In a subsequent June 2004 decision, the Board again denied 
the claim of service connection for a low back disorder.  The 
veteran subsequently appealed that decision to the Court.  

While the case was pending at the Court, the VA Office of 
General Counsel and the veteran's representative filed a 
joint motion requesting that the Court vacate the Board's 
June 2004 decision and remand the veteran's claim for further 
development and readjudication.  

In December 2004, the Court granted the motion, vacated the 
Board's June 2004 decision and remanded the case to the Board 
for compliance with directives that were specified in the 
motion.  

The appeal is now being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

The veteran is seeking service connection for a low back 
disorder.  He essentially contends that his current back 
problems are related to an injury sustained during a fall in 
service.  

As noted in the Introduction, the veteran's claim of service 
connection for a low back disorder was denied by the Board in 
a June 2004 decision, which the veteran appealed to the 
Court.  The VA Office of General Counsel and the veteran's 
representative subsequently filed a joint motion requesting 
that the Court vacate the Board's June 2004 decision.  

In the joint motion, the parties determined that the Board 
had relied on a finding that a back disability had preexisted 
the veteran's entry into service, but that the Board had not 
applied the correct leg standard for determining whether a 
preexisting condition had been aggravated during service.  
Specifically, the parties indicated that the Board had failed 
to address VAOPGCPREC 3-2003 (July 16, 2003) in its 
discussion of 38 U.S.C.A. § 1111 (West 2002) and 38 C.F.R. 
§ 3.304(b) (2004).  

Thus, the parties concluded that a remand was warranted so 
that the Board could provide adequate reasons and bases to 
enable the claimant to understand the basis of its decision.  
The parties noted that the veteran should be given the 
opportunity to submit additional evidence and argument in 
support of his claim, and that the Board was free to seek any 
other evidence that it deemed necessary for a timely 
resolution of the claim.  

Having reviewed the record, the Board concludes that 
additional evidentiary development is warranted.  
Specifically, the Board concludes that the RO should arrange 
for the veteran to undergo another VA examination to clarify 
the etiology of his claimed low back disorder.  

While this claim is in remand status, the RO should provide 
the veteran with the opportunity to identify or submit any 
additional evidence that he believes to be relevant to his 
claim.  

Accordingly, this case is remanded for the following actions:

1.  The RO should contact the veteran and 
request that he identify all VA and non- 
VA health care providers that he believes 
might have evidence relevant to his 
claims.  The aid of the veteran in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.  

2.  The veteran should be afforded a VA 
examination to determine the etiology of 
his claimed low back disorder.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the examiner for review.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.  The examiner should 
specifically respond to the following 
inquiries:

(a) What is the correct diagnosis of 
any current low back disability or 
disabilities?

(b) Based upon a review of the claims 
folder, what is the most likely date of 
onset of each low back disorder found?  
In particular, please comment on 
whether any such disorder first 
manifested prior to the veteran's 
period of service, during his period of 
service, or after his separation from 
service.

(c) If it is determined that the onset 
of a low back disorder was before the 
veteran's period of service, please 
discuss the evidence of record that 
supports this determination, and please 
comment on whether that disorder 
increased in severity during the 
veteran's period of service beyond the 
natural progression of the disease.

(d) If it is determined that the onset 
of a low back disorder was during the 
veteran's period of service, please 
discuss whether that disorder 
constituted a chronic disability that 
remained present following his 
separation from service.

3.  The RO should then readjudicate the 
issue on appeal with specific 
consideration given to VAOPGCPREC 3-2003 
(July 16, 2003).  If the benefit sought 
on appeal remains denied, the RO should 
issue a Supplemental Statement of the 
Case, and the veteran and his 
representative should be afforded time in 
which to respond.  

Thereafter, if indicated, the case should be returned to the 
Board of the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


